DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment received June 23, 2022 has been entered. Claim 1 has been amended to specify that the carbon has an average size of 10 nm to 1 micron. Claims 18-20 are newly entered. Support for the Amendment is provided by the Applicant’s originally filed disclosure including ¶53 of the Specification.
Response to Arguments
The Applicant’s arguments and remarks received June 23, 2022 traversing the Non-Final Rejection March 23, 2022 have been fully considered. 
The Applicant contends that the Amendment overcomes the rejections set forth by the Non-Final Rejection, and further contends the claimed average size of carbon provides beneficial results not recognized by the prior art relied upon in the rejections. This argument is persuasive in view of the Amendment. New grounds of rejection are asserted below.
Claim Interpretation
¶53 of the Specification states “[i]n one embodiment, the average size (d50) of the carbon10 may be about 10 nm to 1 µm. The size may be the maximum 
length or diameter of the carbon.”
The claim language “having an average size of 10 nm to 1 µm” is interpreted to mean the maximum length on average is within the range of 10 nm or more and 1 micron or less.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2012/0183869 to Jin et al.

Regarding Claim 1, US2012/0183869 to Jin et al. (“JIN”) discloses a fuel cell catalyst (abstract) comprising: a support comprising titanium suboxide and carbon (Fig. 2, support including carbon and Ti4O7; ¶62; ¶70 “the catalyst may have a core that includes the first metal oxide (titanium oxide)-carbonaceous support composite material”) having a diameter of about 1 nm to about 20 nm which anticipates the claimed range of an average size of 10 nm to 1 µm with sufficient specificity (¶78); and an active material supported on the support and comprising iridium (¶43-48, Ir), ruthenium (¶43-48 Ru), and yttrium (Y ¶43-48).
	Regarding Claim 5, JIN further discloses the fuel cell catalyst of claim 1, wherein the carbon comprises one or more of carbon black, carbon nanotubes (CNTs), graphite, graphene, activated carbon, mesoporous carbon, carbon fibers, and carbon nanowires (¶111 including carbon black).  
	Regarding Claim 16, JIN further discloses a fuel cell electrode comprising the fuel cell catalyst of claim 1 (abstract; ¶204-210).  
	Regarding Claim 17, JIN further discloses a fuel cell comprising the fuel cell catalyst of claim 1 (abstract, ¶204-210).  
	Regarding Claim 20, JIN further discloses a fuel cell catalyst of claim 1, wherein the carbon comprises carbon black (¶111).
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JIN.

Regarding Claim 3, JIN is relied upon as above with respect to the fuel cell catalyst of claim 1.
JIN discloses the carbon in the support may comprise about 10 to 99.9 parts by weight of the total weight of the catalyst (¶72).
JIN further discloses when the first metal oxide is 100 parts by weight, the second metal in the catalyst may be from about 1 to 70 parts (¶70).
JIN is silent with respect to the support comprises 100 parts by weight of the titanium suboxide and about 1 to 20 parts by weight of the carbon.  
However, embodiments disclosed by JIN overlap the claimed range, including 100 parts metal oxide, 1 to 70 parts of metal catalyst, and 10-99.9 parts of carbon based on the total weight of the catalyst.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been obvious to one of ordinary skill in the art based solely on the disclosure of JIN, to have selected an amount of titanium suboxide and carbon to be within the claimed range. The motivation for doing so would have been to select a workable amount of titanium suboxide and carbon from the ranges expressly taught by JIN to be suitable for use in the invention of JIN.
	Regarding Claim 4, JIN is relied upon as above with respect to the fuel cell catalyst of claim 1.
	JIN is silent with respect to wherein the active material and the support are comprised at a weight ratio of about 1:0.5 to 1:20.  However, embodiments disclosed by JIN overlap the claimed range, including 100 parts metal oxide, 1 to 70 parts of metal catalyst, and 10-99.9 parts of carbon based on the total weight of the catalyst.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been obvious to one of ordinary skill in the art based solely on the disclosure of JIN, to have selected a ratio of active material to support to be within the claimed range. The motivation for doing so would have been to select a workable amount of active material and support from the ranges expressly taught by JIN to be suitable for use in the invention of JIN.
	Regarding Claim 18, JIN is relied upon as above with respect to the fuel cell catalyst of claim 1.
	JIN is silent with respect to the active material and the support are comprised at a weight ratio of about 1:2 to 1:5. However, embodiments disclosed by JIN overlap the claimed range, including 100 parts metal oxide, 1 to 70 parts of metal catalyst, and 10-99.9 parts of carbon based on the total weight of the catalyst.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been obvious to one of ordinary skill in the art based solely on the disclosure of JIN, to have selected a weight ratio of active material to support to be within the claimed range. The motivation for doing so would have been to select a workable amount of active material and support to be within the ranges expressly taught by JIN to be suitable for use in the invention of JIN.
	Regarding Claim 19, JIN is relied upon as above with respect to the fuel cell catalyst of claim 1.
	JIN is silent with respect to the support comprises 100 parts by weight of the titanium suboxide and about 3 to 10 parts by weight of the carbon. However, embodiments disclosed by JIN overlap the claimed range, including 100 parts metal oxide, 1 to 70 parts of metal catalyst, and 10-99.9 parts of carbon based on the total weight of the catalyst.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been obvious to one of ordinary skill in the art based solely on the disclosure of JIN, to have selected a weight ratio of active material to support to be within the claimed range. The motivation for doing so would have been to select a workable amount of active material and support to be within the ranges expressly taught by JIN to be suitable for use in the invention of JIN.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JIN in view of Lee et al. Multifunctional non-Pt ternary catalyst for the hydrogen oxidation and oxygen evolution reactions in reversal-tolerant anode, Catalysis Communications, Volume 130, 2019, 105758.

	Regarding Claim 2, JIN does not disclose the active material comprising iridium (Ir), ruthenium (Ru), and yttrium (Y) represented by Formula 1:  IrRuaYb wherein a is between 1 and 5, and b is between 0.1 and 2.
Lee et al. Multifunctional non-Pt ternary catalyst for the hydrogen oxidation and oxygen evolution reactions in reversal-tolerant anode, Catalysis Communications, Volume 130, 2019, 105758 (“LEE”) discloses an active material for fuel cell catalyst comprising iridium, ruthenium, and yttrium wherein this material provides significant cost savings over the use of platinum type catalysts, while also demonstrating outstanding performances for hydrogen oxidation reaction and good performance for reversal-tolerant anode durability compared to Pt type catalyst as taught by LEE (abstract, Fig. 1, Fig. 2), wherein the Ir-Ru-Y compound may comprise IrRu4Y0.5 (abstract, Fig. 1) which meets claimed Formula 1.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified JIN to comprise IrRu4Y0.5 in place of the active material. The motivation for doing so would have been to reduce the cost of the catalyst while providing suitable performance for hydrogen oxidation reaction and reversal tolerant anode durability in comparison to Pt as taught by LEE.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729